DETAILED ACTION
This correspondence is in response to the communications received March 18, 2020.  Claims 1-20 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation on the last line of the claim, “manufacturing a source and a drain”, makes the claim confusing, as the “source region and a drain region” are already established in the third to last line of the claim.  It is clear that as the “manufacturing a source and a drain” occurs after the formation of the through holes in the gate insulating layer and the passivation layer, elements 710 and 720, which are conductive wiring arrangements (¶ 0063, 0064) to allow for electrical connection to the semiconductor region’s source and drain regions, so it is clear they are source and drain electrodes and not actually semiconductor regions as “manufacturing a source and a drain” would imply.  The term, “metal layer” is used to describe the source and drain wirings, in ¶ 0064, thus it is suggested that the “manufacturing a source and a drain” could overcome the confusion, by amendment to “manufacturing a source metal layer and a drain metal layer”.  Appropriate correction is required.


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    335
    677
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1-2G, a method for manufacturing a thin-film transistor, comprising:

forming a buffer layer (200) on a substrate (100);

forming a polysilicon layer (layer of material that will subsequently become active layers 300) on the buffer layer (300 on 200);



depositing a gate insulating layer (400) on the active layer (400 on 300),

depositing a gate metal layer (500, ¶ 0045) on the gate insulating layer (500 on 400), and performing dry etching on the gate metal layer by using the patterning process and by using a gas containing CO as an etching gas, to form a gate (this process is discussed in ¶ 0045);

performing ion implantation on the active layer by using the gate as a mask (¶ 0058), to form a source region and a drain region (310, and 320 are the source and drain regions); and

depositing a passivation layer (600) on the gate (600 on 500), forming through holes in the gate insulating layer and the passivation layer, and manufacturing a source and a drain.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0307936) in view of Marsh et al. (US 2010/0012922) in view of Yamaguchi et al. (US 2018/0026138).

    PNG
    media_image2.png
    546
    918
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Shin discloses in Fig. 1 (reproduced above), a method for manufacturing a thin-film transistor, comprising:

forming a buffer layer (BUF) on a substrate (SUB):

forming a polysilicon layer (A1, ¶ 0043 discusses that the source region SA and drain region DA are doped regions of the semiconductor A1, ¶ 0046, discusses the semiconductor material for T1 being “polycrystalline silicon”) on the buffer layer (SA, A1, DA are located on BUF);



depositing a gate insulating layer on the active layer (GI deposited on SA, A1, DA),

depositing a gate metal layer on the gate insulating layer (G1 on GI), and performing a patterning process to form a gate (as discussed in ¶ 0064, a gate metal is deposited, then a masking and patterning sequence results in a patterned first gate electrode G1);

performing ion implantation on the active layer by using the gate as a mask, to form a source region and a drain region (the gate is used as a mask to form the source and drain regions, however ion implantation is not explicitly disclose, merely “doping”, this is discussed in ¶ 0065); and

depositing a passivation layer on the gate (ILD on G1), 

forming through holes in the gate insulating layer and the passivation layer (discontinuities in GI and ILD where SH and DH reside), and 



1.) Shin does not disclose the details of,
“depositing a gate metal layer on the gate insulating layer, and performing dry etching on the gate metal layer by using the patterning process and by using a gas containing CO as an etching gas, to form a gate”.

The prior art of Marsh discloses,
depositing a metal layer, and performing dry etching on the metal layer by using the patterning process and by using a gas containing CO as an etching gas, to form an electrode (¶ 0022 discusses patterning metals by the use of a dry etch based upon carbon monoxide).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“depositing a gate metal layer on the gate insulating layer, and performing dry etching on the gate metal layer by using the patterning process and by using a gas containing CO as an etching gas, to form a gate”,



2.) Shin does not disclose the details of,
“performing ion implantation on the active layer by using the gate as a mask, to form a source region and a drain region”.

The prior art of Yamaguchi discloses,
performing ion implantation on the active layer by using the gate as a mask, to form a source region and a drain region (¶ 0092, “A gate insulating film 130 is formed to cover the Poly-Si 150, and gate electrodes 1041 are formed on the gate insulating film 130. Ion implantation is then performed using the gate electrodes 1041 as masks to impart electrical conductivity to drains 1501 and sources 1502.”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“performing ion implantation on the active layer by using the gate as a mask, to form a source region and a drain region”,



Regarding claim 9, the prior art of Shin et al. disclose the method for manufacturing the thin-film transistor according to claim 1, and Shin discloses,
wherein a thickness of the passivation layer (Shin’s ‘ILD’ in Fig. 1) is 200 nm to 800 nm (Shin discloses the ILD layer to be two layers that together are 2000-6000 angstroms thick, ¶ 0052, therefore converting to nanometers, 200-600 nm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, the prior art value of 200 nm value “overlaps” with the claimed range point of 200 nm, and the upper range value of 600 nm falls within the claimed 200-800 nm range.

Regarding claim 10, the prior art of Shin et al. disclose the method for manufacturing the thin-film transistor according to claim 1, and Shim in view of Marsh disclose as previously detailed in the rejection of claim 1,
wherein plasma etching is performed on the gate metal layer by using the gas containing CO as the etching gas, to form a gate (Shin discloses in the rejection of claim 1, where a metal is deposited and patterned to create the gate, then a combination rejection in view of Marsh is carried out where Marsh discloses in ¶ 0022 discusses patterning metals by the use of a dry etch based upon carbon monoxide).

Regarding claim 18, the prior art of Shin et al. disclose the thin-film transistor, manufactured by using the manufacturing method according to claim 1 (a TFT is shown by the manufacturing process as detailed by Shin in view of Marsh as detailed in the rejection of claim 1).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0307936) in view of Marsh et al. (US 2010/0012922) in view of Yamaguchi et al. (US 2018/0026138) in view of either of 1.) Lee (US 2008/0142808), 2.) Hatano (US 2008/0048182), or 3.) Toyota et al. (US 2007/0252145).

Regarding claim 2, the prior art of Shin et al. disclose the method for manufacturing the thin-film transistor according to claim 1, however Shin does not disclose explicitly,
“wherein a material of the gate metal layer is molybdenum, tungsten, or a molybdenum-tungsten alloy”.  It is noted that Marsh discloses in the teaching used in the rejection of claim 1, states that the carbon monoxide aided dry etch of the metal is for transition metals, where molybdenum, tungsten and their alloy are transition metals.

Lee (US 2008/0142808) claim 5 discloses the use of a metal gate that is made from molybdenum-tungsten alloy for a tft.
Hatano (US 2008/0048182) ¶ 0093 shows the use of a molybdenum gate for a tft.
Toyota et al. (US 2007/0252145) ¶ 0007 shows the use of a tungsten gate for a tft.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a material of the gate metal layer is molybdenum, tungsten, or a molybdenum-tungsten alloy”,

in the invention or system of Shin et al. as taught by either of Lee / Hatano / Toyota, for the purpose of providing a conducting material which can both be used to provide electricity to allow for an electrical field to be placed across the channel of the thin film transistor and also to be used as a mask to aid in the creation of the source and drain impurity regions of the transistor.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0307936) in view of Marsh et al. (US 2010/0012922) in view of Yamaguchi et al. (US 2018/0026138) in view of either of 1.) Lee (US 2008/0142808), 2.) Hatano (US 2008/0048182), or 3.) Toyota et al. (US 2007/0252145) in view of Suzuki et al. (US 2004/0004220).

Regarding claim 3, the prior art of Shin et al. disclose the method for manufacturing the thin-film transistor according to claim 2, however Shin et al. do not disclose, 
“before the performing dry etching on the gate metal layer by using a gas containing CO as an etching gas, to form a gate, further comprising:
6 as the etching gas, to etch away a gate metal layer of a first thickness, so that a gate metal layer of a second thickness is left.”

    PNG
    media_image3.png
    801
    556
    media_image3.png
    Greyscale

Suzuki discloses in Figs. 3A-E, 
before the performing dry etching on the gate metal layer by using a gas containing CO as an etching gas, to form a gate (this step has already been disclosed by the rejection of claim 1, and then further there are two etches that occur in Suzuki in the steps of Figs. 3A-3E, the second etch being the step that occurs in Fig. 3D, ¶ 0052), further comprising:
6 as the etching gas, to etch away a gate metal layer of a first thickness, so that a gate metal layer of a second thickness is left (this is shown in Suzuki’s Fig. 3C, ¶ 0050, where a partial etch is carried out on the gate metal 35 to reduce a thickness to a thinner thickness, the use of SF6/O2 is used in the etch gas).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“before the performing dry etching on the gate metal layer by using a gas containing CO as an etching gas, to form a gate, further comprising:
performing tentative dry etching on the gate metal layer by using a gas containing SF6 as the etching gas, to etch away a gate metal layer of a first thickness, so that a gate metal layer of a second thickness is left.”,

in the invention or system of Shin et al. as taught by Suzuki, for the purpose of allowing for fine control of the etch dimensions of the gate to have accurate and reproducible dimensions for the gate electrode which allows for better uniformity over many devices.

Regarding claim 4, the prior art of Shin et al. disclose the method for manufacturing the thin-film transistor according to claim 3, and Suzuki discloses,
wherein tentative dry etching (the first of two etches disclosed by Suzuki in the rejection of claim 3) is performed on the gate metal layer by using a gas, as the etching gas, obtained by mixing SF. and at least one of a gas O2, an inert gas, the gas CO, and a gas Cl2, to etch away the gate metal layer of the first thickness, so that the gate metal layer of the second thickness is left (these details already disclosed in the rejection of claim 3, where the gate metal has a thickness that is reduced twice with two separate etches, ¶ 0050 of Fig. 3C discloses the use of SF6/O2 is used in the etch gas in the first etch of Suzuki).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0307936) in view of Marsh et al. (US 2010/0012922) in view of Yamaguchi et al. (US 2018/0026138) in view of either of 1.) Lee (US 2008/0142808), 2.) Hatano (US 2008/0048182), or 3.) Toyota et al. (US 2007/0252145) in view of Suzuki et al. (US 2004/0004220) in view of Iwasaki et al. (US 2010/0084655).

Regarding claim 7, the prior art of Shin et al. disclose the method for manufacturing the thin-film transistor according to claim 3, however Shin et al. do not disclose,
“wherein the second thickness is 50 am to 150 nm”.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the second thickness is 50 am to 150 nm”,

in the invention or system of Shin et al. as taught by Iwasaki, for the purpose of depositing a gate electrode of a dimension that is commensurate with the dimensions of the diminutive thin film transistors used in modern device applications to increase device density and therefore functionality of the overall device.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0307936) in view of Marsh et al. (US 2010/0012922) in view of Yamaguchi et al. (US 2018/0026138) in view of Kim et al. (US 2002/0021403).

Regarding claim 19, the prior art of Shin et al. disclose claim 18, and Shin does already disclose a substrate (SUB) as shown in the rejection of claim 1 in Fig. 1, however Shin et al. do not disclose,
“wherein the array substrate, comprising a substrate, and a gate line, a data cable, a pixel electrode”, where Shin et al. do in fact disclose the thin-film transistor according to claim 18 that are disposed on the substrate.

The prior art of Kim discloses,
wherein the array substrate, comprising a substrate, and a gate line, a data cable, a pixel electrode (Fig. 4, and ¶ 0043 disclose each of the gate line 102, data line 120, pixel electrode 118 and array substrate 100, e.g. “substrate”, redundantly shown and analogous to Shin’s SUB in Fig. 1).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 

“wherein the array substrate, comprising a substrate, and a gate line, a data cable, a pixel electrode”,

in the invention or system of Shin et al. as taught by Kim, for the purpose of disclosing the necessary circuitry architecture needed to run a fully functional display device with thin film transistors aiding in the control of the light emitting display.

Regarding claim 20, the prior art of Shin et al. disclose a display device, comprising the array substrate according to claim 19 (see rejection of claim 19).


Allowable Subject Matter
Claims 5, 6, 8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 is merely objected to for it’s dependence upon claim 5.

The ‘PX’ reference cited in the International Search Report (CN 107731929 A or WO2019062260A1) has been considered, however  the priority dates of that reference prevent it’s availability as prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893